internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-117388-00 date date legend x a b c state state d1 m n this responds to the letter dated date submitted by your representative on behalf of x requesting a ruling that the proposed restructuring described below will not terminate x’s subchapter_s_corporation status under sec_1362 of the internal_revenue_code facts x was incorporated under state law effective d1 x elected to be treated as a subchapter_s_corporation a b and c are the individual shareholders of x pursuant to an overall business plan each of the individual shareholders intends to engage in the following transactions the transactions are described only with respect to shareholder a with the understanding that b and c will engage in exactly the same plr-117388-00 transactions with their own newly formed entities a will form its own single member limited_liability_company under state2 law a will exchange m of its ownership_interest in x for a ownership_interest in the limited_liability_company a will also form a limited_partnership under state2 law a will transfer its remaining interest in x to the limited_partnership and at the same time the limited_liability_company will transfer its entire_interest in x to the limited_partnership in the exchange a will receive a n limited_partnership_interest and the limited_liability_company will receive a m general_partnership interest in the limited_partnership none of the limited_liability companies or limited_partnerships formed by a b and c will elect to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes rather these entities will exist according to their default classification under sec_301_7701-3 of the procedure and administration regulations law and analysis sec_1361 of the code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1361 provides that to be a small_business_corporation a corporation must be a domestic_corporation which does not have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual sec_1362 provides that an s_corporation_election shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation any termination shall be effective on and after the date of cessation sec_1362 sec_301_7701-3 of the procedure and administration regulations provides that a business_entity not automatically classified as a corporation can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association_taxable_as_a_corporation or to be disregarded as an entity separate from its owner sec_301_7701-3 provides a default classification for an eligible_entity that does not make an election under sec_301_7701-3 a domestic eligible_entity with a single owner unless it elects otherwise is disregarded as an entity separate from its owner if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 plr-117388-00 here after completing the proposed reorganization each of the individual shareholders of x will be the sole owner of the limited_partnership that the individual shareholder formed owning m through the respective individual’s limited_liability_company a disregarded_entity and n directly because each of the limited_partnerships are treated as owned by a single owner they will be disregarded for federal tax purposes and each individual shareholder will be treated as directly owning the x stock held by their respective limited_partnership conclusions based solely on the facts submitted and representations made and provided that a b and c are eligible s_corporation shareholders we conclude that a’s b’s and c’s ownership of x stock through each’s respective limited_liability_company and limited_partnership as described above will not terminate x’s s_corporation_election except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling is being sent to your representative sincerely dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
